Citation Nr: 0803295	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  03-26 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel





INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in March 2002, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia that denied the benefit sought on 
appeal.  The veteran, who had active service from November 
1967 to November 1970, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  

In July 2006, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
a skin disorder and returned the case for further 
development.  The case was subsequently returned to the Board 
for further appellate review.


FINDING OF FACT

The veteran has porphyria cutanea tarda that is causally or 
etiologically related to service.  



CONCLUSION OF LAW

Porphyria cutanea tarda was incurred during active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The Board also acknowledges 
that various judicial decisions have addressed the notice and 
assistance requirement of VCAA.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefit being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the veteran 
in light of the favorable disposition.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

In the instant case, service medical records are negative for 
a skin disorder.  Personnel records establish the veteran 
served in Vietnam. 

The record includes two lay statements indicating the veteran 
was treated for an unknown skin disorder in 1970.  A 
statement dated in February 1981 from Morton P. Berenson, 
M.D. noted that in August 1978 the veteran had an eight year 
history of pruritis.  A VA examination in March 1981 
indicated a 10 year history of an erythema in the anterior 
chest wall with itching and periodic development of welts, 
consistent with a factitial erythema and/or hives.  

VA medical records from 2000 to 2001 revealed the veteran was 
treated for a skin disorder, to include porphyria cutanea 
tarda and velicular dermatitis.  

A private doctor in a letter dated in April 2002, opined that 
the veteran's porphyria cutanea tarda was almost certainly 
related to his service exposure of herbicides.  

The veteran was afforded a VA examination in June 2007.  
After reviewing the claims folder and examining the veteran, 
the examiner concluded that it seems to be very likely that 
his porphyria cutanea tarda is related to his exposure to 
Agent Orange while in Vietnam.  The examiner explained that 
the veteran was first diagnosed with this rare skin disorder 
in October 2000 and attested to having a rash 6 months after 
being in Vietnam and in 1970 was seen by a physician who is 
now deceased. 

In sum, the record shows that the veteran's skin disorder is 
due to service.  While no skin disorder was diagnosed in any 
medical records during service or for many years following 
service, the evidence suggests that the veteran has been 
treated for skin disorders since his separation from service.  
Moreover, a private medical opinion dated in April 2002 and a 
VA medical opinion dated in June 2007 are of record relating 
the veteran's current skin disorder of porphyria cutanea 
tarda to herbicide exposure in service.  There is no 
competent evidence to contradict these opinions. 

So while service connection is not permitted for porphyria 
cutanea tarda on a presumptive basis because the disorder was 
not clinically manifested within one year of service, there 
is medical evidence that relates that disorder to service and 
the symptomatology the veteran manifested following service.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
the uncontridicted evidence indicates that there is a causal 
relationship between the veteran's service and his diagnosed 
porphyria cutanea tarda.  Therefore, in giving the veteran 
the benefit of the doubt, the Board finds that service 
connection for porphyria cutanea tarda is warranted.  


ORDER

Service connection for porphyria cutanea tarda is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


